SOSA, Senior Justice, dissenting. Plaintiffs concede that credit sales made after 30 days were in violation of the Act. but argue that they should be allowed to collect for the unpaid liquor sales made during the first 30 days. Those sales, from September 24, 1981 through October 22, 1981, totaled $4,067.32. The majority holds that sales during this period were lawful and that only those credit sales that extended beyond the 30 day period may be violative of the Act. I disagree. NMSA 1978, Section 60-7A-9 (Repl. Pamp.1981) (amended 1985) provides in part: “It is a violation of the Liquor Control Act for any wholesaler to extend credit or to agree to extend credit for the sale of alcoholic beverages to any retailer ... for any period more than thirty calendar days from the date of the invoice____” It is the extension of credit that violates the Act. This applies not only to plaintiffs’ conduct in continuing to deliver liquor on credit, but also to the extension of credit by not recovering the entire amounts due. The statute unambiguously provides that “[n]o action shall be maintained ... to collect any debt for merchandise sold, served or delivered in violation of the Liquor Control Act.” NMSA 1978, § 60-8A-5 (Repl.Pamp.1981). The majority holds that even though a violation of the statute has occurred, there can still be recovery on amounts owed for the first 30 days. Their position is untenable. This ease is indistinguishable from New Mexico Beverage Co. v. Blything, 102 N.M. 533, 697 P.2d 952 (1985). In that case, we held that a wholesaler extended credit by failing to bring an action promptly when the first invoice went unpaid for more than 30 days and by continuing to deliver liquor on credit. We held that this conduct violated the statute and therefore the liquor debt was unenforceable. The same facts are present in the case at bar. I conclude, therefore, that under these circumstances, Plaintiffs have forfeited their right to collect any part of the debt because they have violated the statute. For the foregoing reasons, I respectfully dissent.